Citation Nr: 0218245	
Decision Date: 12/17/02    Archive Date: 12/24/02

DOCKET NO.  00-12 190A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

Entitlement to an increased evaluation for burn scar of 
the left ankle, currently evaluated as 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from December 1941 to 
September 1945.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office (M&RO) in Wichita, Kansas.

In February 2002, the Board remanded this issue on appeal 
for additional development.  Thereafter, a VA examination 
of the veteran was completed in April 2002.  The case has 
been returned to the Board, and is ready for final 
appellate review. 


FINDINGS OF FACT

1.  The M&RO has notified the veteran of the evidence 
needed to substantiate his claim, and has obtained and 
fully developed all evidence necessary for the equitable 
disposition of the claim.

2.  The rating criteria for evaluating scars, in effect 
prior to and from August 30, 2002 are equally favorable to 
the veteran in evaluating his claim.

3.  The service-connected second-degree burn scar on the 
lateral aspect of the left ankle is approximately sixteen 
square inches in size, is asymptomatic, and is not 
productive of any functional impairment.

4.  The service-connected burn scar of the left ankle scar 
is not shown by competent evidence to have resulted in 
marked interference with employment or to have required 
frequent periods of hospitalization nor are extraneous 
factors or circumstances present, or factors related to 
employment linked to the service-connected scar of the 
left ankle shown, that could be considered exceptional or 
unusual.



CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a 
burn scar of the left ankle have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.59, 4.118, 
Diagnostic Codes 7800-7805 (effective prior to August 30, 
2002); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 
4.59, 4.118, Diagnostic Codes 7800-7805 (effective August 
30, 2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and 
that no further assistance to the appellant is required in 
order to comply with the duty to assist as mandated by the 
Veterans Claims Assistance Act.  See 38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2002); 66 Fed. Reg. 45,630-32 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159).  This 
law sets forth requirements for assisting a claimant in 
developing the facts pertinent to his claim. 

VA issued regulations to implement the VCAA in August 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a) 
which were effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the 
statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  

The record discloses that in a March 2000 Statement of the 
Case and in a letter from the Board to the veteran, dated 
October 2, 2002, he was provided the criteria for rating 
the service connected burn scar of the left ankle both 
prior to and effective from August 30, 2002, respectively.  
In the October 2002 letter, the Board requested that the 
veteran identify any outstanding evidence that would 
substantiate his claim, and he was provided with copies of 
the appropriate release forms that he needed to return.  
The Board noted that VA would make reasonable efforts to 
obtain relevant evidence; however, he was responsible for 
submitting the evidence.  The veteran did not respond to 
the Board's letter.  Finally, the M&RO informed the 
veteran of the notice requirements of the VCAA in a letter 
to the veteran, dated in May 2001.  As such, the Board 
finds that the VA satisfied the duty to notify the 
appellant of the information and evidence necessary to 
substantiate his claim, and identified the evidence that 
VA was to acquire on his behalf as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These 
correspondences were sent to the veteran's latest address 
of record, and copies were mailed to the veteran's 
accredited representative, the Disabled American Veterans. 

Duty to assist 

In general, the VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim for VA 
benefits, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
The law provides that the assistance provided by VA shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination 
is deemed "necessary" if the record does not contain 
sufficient medical evidence for VA to make a decision on 
the claim.  In this regard, in February 2002, additional 
development was undertaken by the Board with respect to 
the veteran's claim for an increased evaluation for burn 
scars of the left ankle, to include an additional VA 
examination.  The examination was completed in April 2002.

As noted in the preceding paragraphs, the Board finds that 
reasonable efforts have been made to assist the appellant 
in obtaining evidence necessary to substantiate his claim, 
and that there is no reasonable possibility that further 
assistance would aid in substantiating it.  All of the 
veteran's pertinent VA outpatient and private treatment 
records have been associated with the claims file 
concerning the issue on appeal.  The appellant has not 
identified any evidence which has a bearing on this case 
that has not been obtained with respect to the issue on 
appeal.  

Accordingly, the Board concludes that VA has satisfied its 
obligation to notify and assist the veteran in this case.  
Further development and further expending of VA's 
resources is not warranted.  Taking these factors into 
consideration, there is no prejudice to the veteran in 
proceeding to consider the claim on the merits.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-394 (1993).

Factual Background

Service medical records reflect that in August 1943, the 
veteran sustained a second degree burn after his foot 
slipped into hot dishwater while on kitchen patrol.  The 
burn was described as a second-degree burn which measured 
six by eight inches on the antero-lateral aspect of the 
left foot.  He subsequently underwent skin grafting.  A 
September 1945 examination for discharge report reflects 
that the veteran had been hospitalized from August 23, to 
November 1, 1943 for a third degree burn of the left foot.  
An examination of the skin revealed a three inch stellate 
burn scar on the lateral aspect of the left ankle which 
was not adherent but poor in quality.  

In a rating decision, dated in September 1945, the M&RO 
granted service connection for a third degree stellate 
burn scar on the lateral aspect of the left ankle and 
assigned a 10 percent evaluation.  

In September 1990, the veteran filed VA Form 21-4138, 
Statement in Support of Claim, and requested an increased 
evaluation for his service-connected burn scar of the left 
ankle.  

An October 1990 VA examination report of the veteran 
reflects that the veteran had a twelve by eleven 
centimeter scar on the lateral aspect of the left ankle.  
There was tenderness with internal rotation of the left 
ankle.  The scar was noted to have been dry, thin and 
hyperpigmented.  There was tenderness over the lateral 
malleolus.  The veteran had full dorsiflexion and 
extension.  Photos of the left ankle were taken during the 
examination.  A diagnosis of a scar over the left lateral 
malleolus second degree burn was entered by the examining 
physician. 

VA outpatient and examination reports, dating from 
December 1997 to January 1999, reflect that the veteran 
complained of swelling of the left ankle in December 1997.  
A May 1999 VA scar examination report reflects that the 
veteran had sustained a burn to his left foot and ankle by 
hot liquid during service in 1942 and that he was treated 
for first, second and third degree burns of the area.  
Upon examination of the lateral aspect of the left foot 
and ankle, the area was nontender and had a normal 
texture.  There was no evidence of inflammation, eczema, 
keloid formation, adherence, ulceration, tissue loss, or 
breakdown of the skin.  There was one area of a third 
degree burn which was paler than the other area and there 
were first and second degree burn areas which were darker 
than the surrounding area.  There was no evidence of 
disfigurement.  A diagnosis of status-post first, second 
and third degree burns of the left foot and ankle were 
recorded by the examiner. 

A May 1999 VA orthopedic examination report reflects there 
was no evidence of any pain, weakness, stiffness, 
swelling, heat and redness, instability or giving way, 
"locking," fatigability, or lack of endurance of the left 
ankle.  There were also no periods of flare-ups.  It was 
noted that the veteran had first, second and third degree 
burns of the left ankle.  The veteran had dorsiflexion of 
the ankles to 20 degrees, bilaterally, and plantar flexion 
to 45 degrees, bilaterally.  There was no tenderness to 
palpation about both ankle joints.  Range of motion of the 
ankles was noted not to have been limited by pain, 
fatigue, weakness, or lack of endurance following 
repetitive use or during flare-ups.  The veteran walked 
with a left limp.  A diagnosis of a normal examination of 
the ankles was recorded by the examiner.   

A February 2000 report, submitted by Robert L. Ricci, 
M.D., reflects that upon  examination of the veteran's 
left ankle, there was scarring over the lateral aspect.  
There was also some discomfort on range of motion of the 
left ankle.  However, there was no evidence of any 
effusion.  The arterial circulation in the left ankle was 
noted to have been intact and there was no evidence of any 
arterial insufficiency.  An X-ray of the left ankle 
revealed mild degenerative changes.  There was no evidence 
of any osteomyelitis.  

VA orthopedic and scar examination reports, dated in April 
2002, reflect that the same examiner had performed both 
examinations.  The examiner noted that he had reviewed the 
veteran's claims file prior to the examination.  A history 
with respect to the veteran's burn scar of the left ankle 
was recorded by the examiner and is consistent with that 
previously reported in this decision.  During the 
orthopedic examination, the examiner indicated that a 
review of the record reflects that over the previous six 
years, there were no complaints of left ankle problems.  
The veteran denied having any pain, weakness, stiffness, 
swelling, heat, redness, or instability of the left ankle.  
The veteran denied any tenderness on palpation of the 
ankle.  The veteran was not taking any medications of his 
left ankle and there were no flare-ups, assistive devices 
or previous surgery associated with the left ankle.  An 
examination of the left ankle revealed that the veteran 
had a normal gait.  The veteran denied having any pain on 
motion of the left ankle, and there were no additional 
limitations noted on ambulation with no pain, edema, 
effusion, instability, weakness, tenderness, redness, 
heat, or guarding of movements.  Range of motion of the 
left ankle revealed dorsiflexion to 20 degrees and 45 
degrees of plantar flexion.  X-rays of the ankles showed 
no joint or bony changes.  At the end of the examination, 
the examiner concluded that at that time, there was 
insufficient clinical evidence to support any chronic 
pathological disorder.  The examiner noted that the burn 
was a second-degree burn, which was more superficial and 
which did not involve the joint at the time of injury.  
The examiner related that there were would be no suspected 
residuals in the ankle due to the previous burn.  

A review of the April 2002 VA scar examination report 
reflects that photographs of the veteran's left ankle, 
conducted in October 1990 and May 1999, have been 
associated with the claims file and do not reflect any 
apparent changes.  The examiner noted that the veteran had 
a history of chronic venous insufficiency or peripheral 
vascular disease, bilaterally.  It was noted that over the 
previous year, the veteran had not reported any recurrent 
swelling or edema of the left ankle.  The examiner was 
unable to elicit any specific complaints with respect to 
the veteran's ankle.  An examination of the scar of the 
left ankle revealed that it had remained unchanged when it 
was compared to previous photographs.  It was noted to 
have been large and intact with no evidence of ulceration, 
inflammation, edema, keloid, adherence, tenderness, or 
breakdown.  The scar was minimally depressed and there was 
minimal underlying tissue loss.  The texture was smooth.  
The color of the scar varied depending on location from 
hypopigmented to hyperpigmented.  Range of motion of the 
left ankle was full, and it was opined there were 
limitations of function noted due to the scar.  There was 
noted to have been approximately 102 square centimeters of 
second-degree scar present, which was sixteen square 
inches of second-degree scar.  There were no first or 
third-degree scar areas noted.  The examiner noted that 
there was no evidence of first-degree burn scars because 
they do not leave scars.  A diagnosis of burn-scar second-
degree lateral left ankle, status-post skin grafting was 
entered.  The examiner further indicated that there was a 
total square centimeters of approximately 102 of second-
degree scar area where the skin grating was approximately 
sixteen square inches.  He related that there was no 
evidence of joint involvement which would be unexpected in 
a second-degree burn scar.  It was further opined that the 
veteran's vascular insufficiency was in the larger and 
deeper veins, and not the superficial area of the ankle 
where there was the healed superficial burn scar.


Increased Evaluation Laws and Regulations

Disability evaluations are determined by the application 
of a schedule of ratings which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R.  Part 4.  Separate rating codes identify the 
various disabilities.  
38 C.F.R. Part 4.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2002). Any reasonable doubt regarding the degree of 
disability is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (2002).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  38 C.F.R. § 4.40 
(2002).  The factors of disability affecting joints are 
reduction of normal excursion of movements in different 
planes, weakened movement, excess fatigability, swelling 
and pain on movement.  38 C.F.R. § 4.45 (2002).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern. Although a rating specialist is directed to 
review the recorded history of a disability in order to 
make a more accurate evaluation, see 38 C.F.R. § 4.2 
(2002), the regulations do not give past medical reports 
precedence over current findings. Francisco v. Brown, 7 
Vet. App. 55 (1994).

Scars are rated under 38 C.F.R. § 4.118, Diagnostic Codes 
7800 through 7805.  The veteran is entitled to be rated 
under the Diagnostic Code which allows the highest 
possible evaluation for the clinical findings shown on 
objective examination.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The Board notes that effective August 30, 2002, VA's 
Schedule, 38 C.F.R. Part 4, was amended with regard to 
rating skin disabilities, to include scars.  67 Fed. Reg. 
49590 (2002) (codified at 38 C.F.R. § 4.118).  Because the 
veteran's claim was filed before the regulatory change 
occurred, he is entitled to application of the version 
most favorable to him.  See Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  However, the regulatory provisions 
effective August 30, 2002 are not for application prior to 
that date.  In the March 2000 statement of the case, the 
RO considered the pre-August 30, 2002 regulations.  As 
noted previously in this decision, in a letter to the 
veteran, dated October 2, 2002, the Board provided him 
with the post-August 30, 2002 regulations.  Thus, the 
Board finds that it may proceed with a decision on the 
merits of the veteran's claim, with consideration of the 
original and revised regulations, without prejudice.  See 
Bernard v Brown, 4 Vet. App. 384 (1993).

The M&RO has assigned the maximum 10 percent evaluation 
for the service-connected burn scar of the left ankle 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 7802 
(2002).  This is the highest rating available for the 
veteran's scar under that code under both the old and new 
criteria for 38 C.F.R. § 4.118, as appropriately applied.  
Therefore, the Board has therefore considered whether the 
veteran is entitled to a higher rating under the criteria 
of other related Diagnostic Code sections under both sets 
of rating criteria.  

The old rating criteria

With respect to scars, prior to August 30, 2002, VA 
regulations provided that under 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2002), a 10 percent rating requires 
that scars of the head, face and neck be moderately 
disfiguring.  A 30 percent evaluation requires evidence of 
severe scarring, productive of a marked and unsightly 
deformity of the eyelids, lips or auricles.  In this case, 
the veteran's scar is located on his left ankle.  Thus, a 
compensable rating under the rating criteria for 38 C.F.R. 
§ 4.118, Diagnostic Code 7800 prior to August 30, 2002 is 
not assignable.

Under 38 C.F.R. § 4.118, Code 7801, a minimum 10 percent 
rating is warranted for third degree burn scars where the 
area or areas exceed 6 square inches (38.7 centimeters).  
Actual third degree residual involvement is required to 
this extent.  Id., Note (1).  In this case, the medical 
evidence clearly reflects that the burn scar of the left 
ankle was a second degree burn.  In this regard, the VA 
examiner in April 2002 specifically concluded, after a 
through review of the claims file and an examination of 
the veteran, that the scar of the left ankle was second-
degree and that there was no evidence of either first or 
third-degree scars.  Thus, as the medical evidence of 
record indicates the veteran's injuries were second degree 
burns, not third degree burns, a higher evaluation under 
the rating criteria for 38 C.F.R. § 4.118, Diagnostic Code 
7801 prior to August 30, 2002 is not for application.

Pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7803 prior 
to August 30, 2002, a maximum 10 percent evaluation will 
be assigned for scars which are superficially, poorly 
nourished with repeated ulceration.  Under 38 C.F.R. § 
4.118, Diagnostic Code 7804 prior to August 30, 2002, a 
maximum 10 percent rating is warranted for superficial 
scars that are tender and painful upon objective 
demonstration.  

As the veteran is in currently in receipt of a 10 percent 
evaluation, higher evaluations under the criteria of 
38 C.F.R. § 4.118, Diagnostic Codes 7803 and 7804 prior to 
August 30, 2002 are not warranted.

Finally, prior to August 30, 2002, other scars are to be 
rated according to the limitation of function of the part 
affected pursuant to 38 C.F.R. § 4.118, Code 7805. In this 
case when examined by VA in April 2002, the veteran's burn 
scar of the left ankle was not found not to affect any 
surrounding parts, such as his left ankle, and has been 
found not to have resulted in any weakness, excess 
fatigability, or muscle atrophy.  The veteran had full 
range of motion of the left ankle.  Hence, an evaluation 
under 38 C.F.R. § 4.118, Diagnostic Code 7805 prior to 
August 30, 2002 is not warranted.

The new rating criteria

Effective August 30, 2002, disfiguring scars of the head, 
face, or neck are to be evaluated under 38 C.F.R. § 4.118, 
Diagnostic Code 7800.  However, as noted previously in 
this decision, the veteran's scar is located on his left 
ankle.  Thus, a compensable rating under the rating 
criteria for 38 C.F.R. § 4.118, Diagnostic Code 7800 
effective August 30, 2002 is not assignable.

Effective August 30, 2002, 38 C.F.R. § 4.118, Diagnostic 
Code 7801, scars, other than head, face, or neck, that are 
deep or that cause limited motion provides for a 40 
percent evaluation for area or areas exceeding 144 square 
inches (929 sq.cm.)  A 30 percent evaluation is warranted 
where there is evidence of a scar area or areas exceeding 
72 square inches (465 sq. cm.).  A 20 percent evaluation 
requires a scar Area or areas to exceed 12 square inches 
(77 sq. cm.).  A 10 percent evaluation will be assigned 
where there is evidence of a scar area or areas exceeding 
6 square inches (39 sq. cm.).  Note (1): Scars in widely 
separated areas, as on two or more extremities or on 
anterior and posterior surfaces of extremities or trunk, 
will be separately rated and combined in accordance with § 
4.25 of this part.  Note (2): A deep scar is one 
associated with underlying soft tissue damage.  Id.  

In this case, as the service-connected burn scar of the 
left ankle was found to have been only minimally depressed 
and not to have caused any limited motion of the left 
ankle when examined by VA in April 2002, a higher 
evaluation is not warranted under 38 C.F.R. § 4.118, 
Diagnostic Code 7801, effective prior to August 30, 2002.
Effective August 30, 2002, 38 C.F.R. § 4.118, Diagnostic 
Code 7803, scars, superficial, unstable 	will be 
assigned a maximum 10 percent evaluation.  Note (1): An 
unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  Note 
(2):  A superficial scar is one not associated with 
underlying soft tissue damage.  Id.  

Effective August 30, 2002, 38 C.F.R. § 4.118, Diagnostic 
Code 7804, scars, which are superficial and painful on 
examination will be assigned a maximum 10 percent 
evaluation.  Note (1):  A superficial scar is one not 
associated with underlying soft tissue damage.  Note (2):  
In this case, a 10-percent evaluation will be assigned for 
a scar on the tip of a finger or toe even though 
amputation of the part would not warrant a compensable 
evaluation.  (See § 4.68 of this part on the amputation 
rule.) Id.

As the veteran is in receipt of a 10 percent evaluation 
for his service-connected burn scar of the left ankle, 
higher evaluations under the new criteria of 38 C.F.R. 
§ 4.118, Diagnostic Codes 7803 and 7804 are also not 
warranted.  

Effective August 30, 2002, 38 C.F.R. § 4.118, Diagnostic 
Code 7805, other scars are to be rated on the limitation 
of function of the affected part.  In this case, when 
examined by VA in April 2002, the veteran's burn scar of 
the left ankle was not found to affect any surrounding 
parts, such as his left ankle, and has been found not to 
have resulted in any weakness, excess fatigability, or 
muscle atrophy.  Hence, an evaluation under 38 C.F.R. 
§ 4.118, Diagnostic Code 7805 effective August 30, 2002 is 
not warranted.  See DeLuca, supra.  While the April 2002 
VA examiner referenced functional impairment, no specific 
associated functional impairment has been identified to 
date.  There is no basis in the record for a higher 
rating.

Thus, in light of all the foregoing, and resolving all 
doubt in the veteran's favor, the Board finds it 
reasonable to conclude that the symptomatology associated 
with the veteran's service-connected burn scar of the left 
ankle nearly approximates that of a 10 percent rating 
under the old criteria of 38 C.F.R. § 4.118, Diagnostic 
Codes 7800-7805, as well as the amended criteria of 
38 C.F.R. § 4.118, Diagnostic Codes 7800-7805, effective 
August 30, 2002.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 
4.7, 4.118, Diagnostic Codes 7800-7805 (effective prior to 
August 30, 2002); 4.118, Diagnostic Codes 7800-7805 
(effective from August 30, 2002).


Extraschedular Evaluation

The Board has considered whether an extraschedular rating 
is warranted for the disability at issue.  The evidence of 
record does not show that the veteran has required 
hospitalization or has required excessive absence from his 
employment or other indicia of marked employment 
interference caused by the service-connected burn scar of 
the left ankle during the aforementioned time period.  
Consequently, the Board concludes that the RO's 
determination that the evidence does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and not referring the claim to the Director of 
Compensation and Pension for Extraschedular consideration 
is supportable.  See 38 C.F.R. § 3.321(b)(1) (2002).


ORDER

A rating in excess of a 10 percent for a burn scar of the 
left ankle is denied. 



		
	U.R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

